DETAILED ACTION
Claim Objections
Claim 15 is objected to because of the following informalities:  the term “the sidewall” in line 23 lacks proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim appears to suggest that the angled outlet of the conduit will cause the air exiting the conduit to exit in a direction at an angle to the first portion.  However, the angled outlet itself, is not understood to cause an angled airflow exit, because an angled outlet alone would still provide an exiting airflow along the longitudinal axis of the conduit, whereas the current invention includes a wall positioned at the distal end of the conduit with the inlet duct for the cyclone extending at an angle to the longitudinal axis of the conduit, which is actually what is understood to cause the angled airflow out of the conduit.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (2017/0303754), as previously applied, and in view of Marsh et al. (2015/0297045) and Sheremeta et al. (2010/0140917).
Regarding claims 1, 11 and 15, Conrad discloses a reconfigurable surface cleaning apparatus, as set forth in the original claims, comprising:(a) a floor cleaning unit comprising a surface cleaning head (154), an upper section comprising a rigid wand (150) and a floor cleaning unit air flow path extending from a surface cleaning head dirty air inlet to a floor cleaning unit air outlet, the upper section being moveably mounted to the surface cleaning head between an upright storage position and an inclined floor cleaning position (paragraph 419), the floor cleaning unit air flow path including an upflow conduit extending to the floor cleaning unit air outlet; and (b) a portable cleaning unit (100) removably mountable to the floor cleaning unit, the portable cleaning unit comprising a portable cleaning unit air flow path extending from a portable cleaning unit dirty air inlet (114) to a portable cleaning unit air outlet (118), the portable cleaning unit air flow path including a cyclone/air treatment member (128) having a cyclone axis of rotation, a suction motor (124) and an upstream portion extending from the portable cleaning unit dirty air inlet to the cyclone, the upstream portion comprising an inlet conduit (146) having an inlet conduit axis that is generally parallel to the cyclone axis of rotation, the cyclone axis of rotation (claim 1) and inlet conduit axis (claim 11) extending generally vertically when the portable cleaning unit is mounted to the floor cleaning unit and the upper section is in the upright storage position (Fig. 1) and a downstream portion (254/134/256/125 in Fig. 29) extending from the air treatment member to the hand vacuum cleaner air outlet (in claim 15 only). 
However, Conrad fails to specifically disclose that the upflow conduit is slideably receivable in the inlet conduit or that the upflow conduit terminates at an angled outlet opening (effectively defining the first portion that extends further into the inlet conduit than a second portion, the plane transverse to the conduit axis passing through the first portion and the outlet and the second portion terminating upstream of the first portion whereby the end of the first portion extends coextensively with the wand outlet, as set forth in the amendments to claims 1, 11 and 15, respectively).  
Regarding the upflow/rigid air flow conduit being insertable into the inlet conduit, Conrad appears to show that the upflow conduit is inserted into the inlet conduit (Figs. 37-38) with no corresponding disclosure and Marsh discloses a similar reconfigurable cleaner, also having a upflow conduit that may be connected to an inlet conduit of a portable cleaning unit and discloses a specific latching connection that allows the upflow conduit to be slideably receivable in the inlet conduit whereby the upflow conduit is seated in the inlet conduit as the portable cleaning unit is mounted to the floor cleaning unit and teaches that the connection is particularly advantageous for handheld vacuum cleaners (paragraph 43) due to the secure connection between the upflow duct and cleaner that is easily engaged and disengaged by a user.  Therefore, due to the minimal disclosure of the structure set forth by Conrad for the connection between the upflow duct and inlet conduit, one of ordinary skill would be led to rely on the prior art for the specific structure therein, with Marsh disclosing a nearly identical application and indicating that the connection is particularly advantageous.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the connection disclosed by Marsh between the upflow duct and inlet conduit of Conrad to ensure a known and advantageous connection therebetween, such that the upflow duct will similarly be receivable in the inlet conduit of Conrad.
Further, regarding the angled outlet of the upflow/rigid air flow conduit, Sheremeta discloses a vacuum hose fitting, disclosed for use with rigid or flexible conduits, and teaches that an angled outlet end (Fig. 7d) of a conduit, that is intended to be inserted into a hose, provides a transition phase designed to provide a smooth transition of the air flow from the air channel of the hose/conduit to the air channel of the air tube whether the air flow is into the connection or out of the connection and would improve the air flow and decrease debris accumulation at the junction of the air tube and the hose/conduit (paragraphs 74-75).  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar angled outlet end of the up flow conduit of Conrad that is to be inserted, as taught by Sheremeta, to provide the same advantages of providing a smooth transition of the air flow and decreasing debris accumulation at the junction.  Thus, the angled outlet end taught by Sheremeta, will provide the first portion that extends further into the inlet conduit than a second portion, the plane transverse to the conduit axis passing through the first portion and the outlet and the second portion terminating upstream of the first portion whereby the end of the first portion extends coextensively with the wand outlet, as set forth in the amendments to claims 1, 11 and 15, respectively. 
Regarding claim 6 and 14, Conrad further discloses that the inlet conduit has an outlet end and the outlet end is openable (Figs. 6 and 29; openable by removing the cyclone therefrom).

    PNG
    media_image1.png
    288
    324
    media_image1.png
    Greyscale
Regarding claim 16, Conrad further discloses that the air inlet conduit expands at a downstream portion from the dirty air inlet (A) that appears to provide a cross-section that is at least 25% larger than the upstream portion of the inlet conduit, wherein a rigid wand that is capable of being received in the air inlet conduit would obviously have an even smaller cross-section.  Additionally, the 90° turn that is made by the airflow through the enlarged portion of the inlet conduit provides a cross-section in a plane transverse to the direction of air flow during the turn at approximately 45° (B) that would provide even larger cross-section.  Mathematically the hypotenuse of a isosceles triangle is approximately 1.4 times the sides or 40% greater than the sides, such that the cross-section at the angled portion of the air flow is clearly at least 25% greater than any wand that could fit within the inlet conduit.    
Regarding claim 17, Conrad further discloses that a flow area of the downstream portion (at least at 134) has a cross sectional area in a plane transverse to a direction of flow through the downstream portion that is at least as large (clearly substantially larger) as the cross sectional area of a flow area of the hand vacuum cleaner dirty air inlet conduit (146).
Regarding claim 18, Conrad further discloses that the hand vacuum cleaner further comprises a handle (110) and, in the floor cleaning mode, the handle is drivingly connected to the surface cleaning head whereby the handle is useable to steer the surface cleaning head.
Regarding claim 19, Conrad further discloses that some embodiments may allow for manual control of the suction motor between high and lower power modes (paragraph 646), wherein the manual control would make the cleaner inherently capable of being operated at the same power level in the floor cleaning mode and in the above floor cleaning mode (i.e. kept in the same manually controlled position regardless of floor or above floor mode).
Regarding claim 20, Conrad further discloses that other embodiments provide automatic control of the power mode of the suction motor, including one configuration that provides a greater a lower suction power mode when in the floor cleaning mode to  allow for a greater portion of the battery power to be provided to the brush motor of the floor cleaning head (paragraph 650), such that the suction motor is operated at a first power level in the floor cleaning mode and at a second, higher power level in the above floor cleaning mode.
Regarding claims 21 and 24, Conrad further discloses that the portable cleaning unit is a hand vacuum cleaner.
 Regarding claims 22 and 28, the structure disclosed by Conrad, when the upflow duct is provided with an angled outlet, as discussed supra, will cause air exiting the upflow conduit to flow in a direction that is at an angle to the first portion of the upflow conduit when inserted into the inlet conduit due to the configuration of the inlet conduit and passage to the cyclone, in the same manner as the disclosed invention.
Regarding claims 23 and 30, when the upflow duct is provided with an angled outlet, as discussed supra, it would further be obvious that the longer (downstream portion) of the duct will need to be at the upper side, to prevent blocking airflow from the inlet conduit into the cyclone inlet, which will position the first portion of the upflow conduit to overly the air outlet of the upflow duct.
Regarding claims 25, 27 and 29, the limitations in each of the claims has been previously addressed as being included in claims 1 (for claims 25 and 29) and 15 (for claim 27).
Regarding claim 26, the angled outlet for the upflow conduit, as discussed supra, will provide the opening extending from a longitudinally inward end of the second portion of the sidewall to the longitudinally inward end of the first portion of the sidewall.

Response to Arguments
Applicant’s arguments, see Remarks, filed 22 February 2022, with respect to all pending rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously applied prior art, further in view of Sheremeta et al. (2010/0140917).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Krebs et al. (2017/0071426), Dyson et al. (2009/0282639) and Thorne et al. (2019/0357740) provide reconfigurable cleaning devices having similar structure as the applicant’s claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        5 May 2022